Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Combs et al. US Patent no. 11,085,455. 
Regarding claim 1, Combs et al. teach, a method for detecting impending or previously occurring formation of condensate on or in electric motors that are a component of a fan (fan 12, figure 1; which includes a brushless motor as seen in col.4, lines 39-54) or fan group, comprising the following steps: determining a component temperatures on or in the motor, fan, or fan group, or an electronic component of the motor (see col.5, lines 4-14, where it is explained that sensors are used to determine the temperature of the fan); determining a dew point temperature on or in the motor, fan, or fan group, or electronic component (see col.6, lines 31-48, where it is explained that the dew temperature is determined or known of the electric component); and comparing the respective component temperature with the respective dew point temperature to determine whether or not a formation of condensation has already taken place or is imminent (as explained in col.6, lines 31-48, where it is explained that the sensed temperature is compared with the dew point temperature to determine the condensation).
Regarding claim 2, Combs et al. teach, the method according to claim 1, wherein the component temperature is determined on the respective component (see col.5, lines 4-14, where the temperature is determined of the fan).
Regarding claim 3, Combs et al. teach, the method according to claim 1, wherein the component temperature is determined at one or more critical locations (see col.5, lines 4-14, where the temperature is determined of the fan, nearby the critical locations).
Regarding claim 4, Combs et al. teach, the method according to claim 1, wherein the component temperature is determined from a calculation model of the motor, the fan, or the fan group (see col.5, 24-36, where it is explained that the calculation model can be used to determine the temperature of the motor).
Regarding claim 5, Combs et al. teach, the method according to claim 1, wherein one or more of the dew point temperatures are determined locally at potential condensation locations (as explained in col.6, lines 31-48, where it is explained that the dew temperature is determined of the potential condensation location such as the display or within a pile of product).
Regarding claim 14, Combs et al. teach, a method for removing and preventing condensate from forming on electric motors, comprising the following method steps: detecting an impending and/or previously occurring formation of see col.6, lines 17-30, where it is explained that the condensation is detected when the temperature is detected to be 5 degrees and above the dew point temperature) on or in the motor according to the method of claim 1; and initiating measures to remove and prevent the formation of condensate by means of passive or active measures (see col.6, lines 17-30, where an action is taken based on the condensation detected).
Regarding claim 15, Combs et al. teach, the method according to claim 14, wherein the measures include ventilation and aeration by rotating a rotor in the motor (see col.6, lines 17-30, where it is explained that the system 10 regulates the fan to create air flow, whereby the fan inherently includes the rotor to rotate).
Regarding claim 16, the method according to claim 14, wherein the measures include starting the fan (See col.6, lines 17-48, where one of the actions taken is starting the fan).
Regarding claim 17, the method according to claim 14, wherein the measures include adjusting a motor speed (See col.6, lines 17-48, where one of the actions taken is adjusting the speed of the fan).
Regarding claim 18, the method according to claim 14, wherein the measures include heating the motor, a motor component, or external electronics (See col.6, lines 31-48, where the during store opening time, the temperature is increased, thereby heating).
Regarding claim 19, the method according to claim 14, further comprising the step of generating a warning message before or upon initiating the measures (as seen in col.6, lines 17-60, there are various modes disclosed such as the “condensation mode” and the “heat dispersion mode” which the user selects and therefore the user is alerted the type of action the controller will take as a measure to the issue detected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. US  Patent no. 11,085,455 in view of Renschler et al. US publication no.: 2013/0177416.
Regarding claim 6, Combs et al. is silent on specifically teaching, the method according to claim 1, wherein the dew point temperature is measured by means of hygrometric methods.
Renschler et al. teach: wherein the dew point temperature is measured by means of hygrometric methods (see paragraph 32, where it is explained that the dew temperature is determined based on humidity sensor).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the 
Regarding claim 7, Combs et al. is silent on specifically teaching, the method according to claim 1, wherein the dew point temperature is determined from an actual vapor pressure, and the actual vapor pressure is determined from a temperature-dependent local saturation vapor pressure and a local ambient air humidity of the component.
Renschler et al. teach: wherein the dew point temperature is determined from an actual vapor pressure, and the actual vapor pressure is determined from a temperature-dependent local saturation vapor pressure and a local ambient air humidity of the component (see paragraph 32, where it is explained that the dew point temperature is determined based on the pressure sensor and the ambient air temperature).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Combs et al. to include; wherein the dew point temperature is measured by means of hygrometric methods, for the purpose of protecting the motor. 
Regarding claim 8, Combs et al. is silent on specifically teaching, the method according to claim 1, wherein the step of determining the dew point temperature comprises applying pressure-related calculation rules for a low-pressure/high-pressure application. 
see paragraph 32, where the pressure sensor is used in order to determine the dew point temperature).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Combs et al. to include; wherein the dew point temperature is measured by means of hygrometric methods, for the purpose of protecting the motor.
Regarding claim 9, Combs et al. teach, the method according to claim 7, wherein the component temperature is measured locally using a temperature sensor (see sensor 16, figure 1).
Regarding claim 10, Combs et al. teach,  the method according to claim 7, further comprising the step of transmitting the component temperature from an internal or decentralized measuring unit (sensor 16, figure 1) to an evaluation unit (central 18, figure 1).
Regarding claim 11, the method according to claim 7, wherein the component temperature is determined indirectly by means of a calculation model (see col.5, 24-36, where it is explained that the calculation model can be used to determine the temperature of the motor).
Regarding claim 12, Combs et al. is silent on specifically teaching, the method according to claim 7, wherein the ambient air humidity of the component is measured using a moisture sensor.
Renschler et al. teach: wherein the ambient air humidity of the component is measured using a moisture sensor (see paragraph 32, where the humidity sensor is disclosed for the ambient air).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Combs et al. to include; wherein the ambient air humidity of the component is measured using a moisture sensor, for the purpose of protecting the motor.
Regarding claim 13, Combs et al. is silent on specifically teaching, the method according to claim 11, wherein a time factor or a calculation model is used to determine the ambient air humidity.
Renschler et al. teach: wherein a time factor or a calculation model is used to determine the ambient air humidity (see paragraph 33, where the humidity sensor is disclosed for the ambient air measurements using calculation methods).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Combs et al. to include; wherein a time factor or a calculation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846